Order entered August 19, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01116-CR

                            BRANDON CLYDE KING, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76511-M

                                            ORDER
       We REINSTATE this appeal.

       We abated the appeal for a hearing to determine why appellant’s brief had not been filed.

Shortly thereafter, appellant filed his brief along with a motion to extend time to file it. In the

interest of expediting this appeal and because the trial court has not yet held a hearing, we

VACATE our August 7, 2019 order to the extent it required a hearing and findings. We

GRANT appellant’s motion and ORDER his brief filed as of the date of this order.

       The State’s brief is due no later than September 20, 2019.



                                                      /s/   BILL PEDERSEN, III
                                                            JUSTICE